Citation Nr: 0736922	
Decision Date: 11/23/07    Archive Date: 12/06/07

DOCKET NO.  04-24 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for bronchial asthma, 
including as secondary to service connected multiple 
sclerosis.

2.  Entitlement to service connection for neurogenic bowel, 
including as secondary to service connected multiple 
sclerosis.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Associate Counsel


INTRODUCTION

The veteran served on active military duty from September 
1990 to January 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran's claims were previously before the Board in July 
2006.  At that time, the Board remanded them for further 
development, to wit, VA examinations with opinions as to 
whether the claimed conditions were either caused or 
aggravated by the veteran's service-connected multiple 
sclerosis.  The Board finds that remand is necessary since 
the response received did not adequately address the Board's 
inquiry.  

The Board is obligated by law to ensure compliance with its 
directives, as well as those of the appellate courts.  Where 
the remand orders of the Board or the courts are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 
(1998).  

Regarding the claimed respiratory disorder, the Board stated 
in the body of the remand that "in a December 2003 VA 
examination, the veteran was diagnosed with asthma and the 
provider concluded that the asthma was not due to her 
service-connected MS.  No opinion was expressed, however, as 
to whether the veteran's respiratory disorder may be 
aggravated by her service connected multiple sclerosis."  
The Board's instruction was to schedule the veteran for a VA 
examination with the request that the "examiner should state 
whether the veteran's respiratory disability was as likely as 
not caused or aggravated by her multiple sclerosis."

On remand, the veteran was provided with a VA respiratory 
examination in August 2006.  She was again diagnosed to have 
asthma.  The examiner provided an opinion that the veteran's 
asthma is not secondary to her service-connected multiple 
sclerosis because medical literature reviewed did not show 
that there is an etiological relationship between multiple 
sclerosis and asthma.  The examiner, however, failed to 
provide an opinion as to whether the veteran's service-
connected multiple sclerosis aggravates her nonservice-
connected asthma.  As this is a basis for granting service 
connection on a secondary basis and the Board distinctly 
found previously that the December 2003 VA examination was 
insufficient because it lacked such an opinion, the AMC's 
failure to ensure full compliance with the Board's 
instruction is grounds for remand.

With regard to the veteran's claim for neurogenic bowel, the 
Board finds that further explanation is needed as to the 
exact nature of the veteran's bowel problems and an opinion 
as to whether her bowel problems are related to her service-
connected multiple sclerosis.  The Board notes that the 
veteran underwent VA examinations in relation to this claim 
in December 2003 and August 2006.  Neither examiner found the 
veteran to have neurogenic bowel based upon the lack of 
electrodiagnostic evidence on anal electromyography.  The VA 
treatment records, however, clearly show the veteran 
considered has having bowel problems for which she is treated 
with Bisacodyl.  As the veteran is being treated for some 
type of bowel problem, on remand, a new VA examination should 
be scheduled.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for a VA 
respiratory examination.  The claims file 
must be provided to the examiner for review 
in conjunction with the examination.

After reviewing the file and conducting any 
necessary diagnostic testing, the examiner 
should render an opinion as to whether it is 
at least as likely as not (i.e., at least a 
50 percent probability) that the veteran's 
asthma is aggravated (increased in severity) 
by her service-connected multiple sclerosis.  
The examiner should elicit information from 
the veteran as to her complaints of how her 
asthma is affected by her multiple sclerosis.  
The examiner should provide a full rational 
in support of the opinion given.

2.  The veteran should be scheduled for a VA 
examination to address the veteran's bowel 
condition.  The claims file must be provided 
to the examiner for review in conjunction 
with the examination.

After reviewing the file, noting the bowel 
complaints therein, and conducting any 
necessary diagnostic testing, the examiner 
should provide a diagnosis of any current 
bowel problem (especially if it is found she 
does not have neurogenic bowel) and then 
render an opinion as to whether it is at 
least as likely as not (i.e., at least a 50 
percent probability) that the veteran's bowel 
problems are proximately due to or the result 
of her service-connected multiple sclerosis 
or, alternatively, are aggravated by her 
service-connected multiple sclerosis.  

3.  Then, after ensuring that any actions 
needed to ensure VA's duty to assist and 
notice obligations are accomplished and the 
VA examination reports are complete, the 
veteran's claims should be readjudicated.  
If such action does not resolve the claims, 
a Supplemental Statement of the Case should 
be issued to the veteran and her 
representative.  An appropriate period of 
time should be allowed for response.  
Thereafter, these claims should be returned 
to this Board for further appellate review, 
if in order.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



